UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-2162



DIANE S. SHERMAN,

                                              Plaintiff -   Appellant,

          versus


VERIZON VIRGINIA, INCORPORATED,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. F.B. Stillman, Magistrate Judge.
(CA-01-526-2)


Submitted:   December 18, 2002             Decided:   January 21, 2003


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Diane S. Sherman, Appellant Pro Se. Betty S.W. Graumlich, George
William Norris, Jr., MCSWEENEY & CRUMP, P.C., Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Diane    S.   Sherman   appeals       the   magistrate   judge’s   orders1

denying her motion for an opportunity to be heard and her motion

filed under Fed. R. Civ. P. 60(b)(3), and denying her leave to

proceed on appeal in forma pauperis.2              With regard to Sherman’s

Rule 60(b)(3) motion and motion for an opportunity to be heard, we

have reviewed the record and find no reversible error. Accordingly,

we affirm this portion of the appeal on the reasoning of the

district court.     See Sherman v. Verizon Virginia, Inc., No. CA-01-

526-2 (E.D. Va. Sept. 24, 2002).

     Sherman also appeals the magistrate judge’s order denying her

leave to proceed in forma pauperis.          We dismiss this portion of the

appeal as moot.    See Fed. R. App. P. 24; United States v. Boutwell,

896 F.2d 884, 890 (5th Cir. 1990).          Sherman has filed in this court

a motion to proceed on appeal in forma pauperis, which contains

information that was not presented to the magistrate judge.                 We

grant Sherman’s motion to proceed on appeal in forma pauperis.


     1
       This case was decided by a magistrate judge upon consent of
the parties under 28 U.S.C. § 636(c)(1) (2000).
     2
       While Sherman’s informal brief filed in this court states
that she is appealing from the magistrate judge’s order granting
summary judgment in favor of Verizon Virginia, Inc., her informal
brief was not filed within the appeal period set forth in Fed. R.
App. P. 4(a)(1), and, thus, cannot serve as a notice of appeal.
See Smith v. Barry, 502 U.S. 244, 247-49 (1992) (holding that
document filed within appeal period and containing information
required by Fed. R. App. P. 3(c), is functional equivalent of
notice of appeal).


                                       2
     Finally, we deny Sherman’s motions for appointment of counsel

and to correct the record, deny her motion to consolidate with

Appeal No. 02-2170, and deny her motion to expedite consideration

of this appeal as moot.      We deny Verizon Virginia, Inc.’s motion to

dismiss the appeal and dispense with oral argument because the

facts   and   legal    contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.




                                     AFFIRMED IN PART; DISMISSED IN PART




                                      3